Citation Nr: 1637314	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was last before the Board in May 2015 and was remanded for additional development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has been unemployed since June 2010.  Prior to such time, he had worked as a maintenance person for different companies.  The Veteran asserts that his service-connected PTSD and hepatitis C are the cause of his unemployment.  See July 2012 VA Form 21-8940 Veteran's Application for Increased Compensation based on Unemployability.

The Veteran is in receipt of a 70 percent schedular rating for his PTSD and a 10 percent rating for hepatitis C.  His combined evaluation is 80 percent as of October 29, 2010.  At his last VA contract examination for PTSD, the Veteran stated that he could not work due to his current health problems.  The Veteran also stated that his unemployment was not due, primarily, to the effects of a mental condition.  Records from the Social Security Administration show that the Veteran was receiving disability benefits due to his Leukemia.

In May 2015, the Board remanded the Veteran's TDIU claim to obtain a social and industrial survey/opinion in order to assess whether the Veteran's service-connected disabilities, alone or in concert, would render him unemployable.  The Veteran's claims file reflects that he failed to report to a scheduled VA examination on January 25, 2016.  The Veteran was advised that he missed the examination in a supplemental statement of the case dated that same month, but neither he nor his agent have offered any response or explanation for the Veteran's absence.

During the course of the post-remand development efforts for the TDIU claim, the Veteran perfected an appeal on the issue of the initial 10 percent rating for his service-connected hepatitis C.  In his April 2016 VA Form 9, the Veteran requested a Board hearing on this issue.  The Veteran's increased rating claim for hepatitis C is inextricably intertwined with the claim for TDIU; therefore, the issue of TDIU is not ripe for final appellate consideration at this time and is remanded pending all necessary development of the hepatitis C claim and subsequent certification to the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Conduct all necessary development on the issue of an initial increased rating for the Veteran's service-connected hepatitis C.

2.  Following completion of the above development, re-adjudicate the Veteran's claims on the issues of an initial increased rating for hepatitis C and entitlement to a TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




